DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment received November 24, 2020 has been entered and carefully considered; the amended claims 1-23 are presented for an examination.  The examiner also notes that the amendment to the claims 1-23 do not incorporate the contents/discussions of the applicant’s initiated interview conducted on 11/30/2020.  More specifically, the claimed invention does not utilize the determination of the context information/tags.

The examiner kindly asks the applicant to clarify & define the recited claimed “context information” & “context tags” for proper interpretations of the recited claimed invention.  Please clearly provide the supporting portions of the above respective claimed recitations.

The examiner carefully notes that the recited claimed invention (e.g., claim 1) is, appears to be, directed to exchanging information (i.e., very general information) without specifically utilizing in the claimed environment (i.e., context and connection status information); in addition, the only performing operations appears to be “one or more operations” (i.e. interpreted as one or more operations that can be any general operations such as operations related to exchanging information) in general.  In other 

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. The examiner disagrees with the applicant’s interpretations of the recited claims and the teachings of the Rosenblatt et al. reference applied in the art rejection and the arguments.  The examiner has modified the art rejection to better address the applicant’s arguments with the interpretations, in response the amendments & arguments received 11/24/2020 as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1;
In line 6, the intended meaning of the phrase “based” with respect to performing/supporting the “determining”/”determined” context information (i.e., what part of the recited claimed limitations in lines 7-11 are based, used, utilized, or incorporated for supporting the context determination?).
In lines 10-11, it is unclear and unstated as to whether and how the “pre-stored mapping of peripherals to information pertaining to one or more contexts” are based at least in part for determining the context information (i.e., what is the functional, operational or physical connections between the context information?) 
In line 12, the term “context information” of the last line lacks proper and clear and antecedent basis (i.e., what is difference between the “information pertaining to one or more contexts” and the “context information” in terms of based on the determination of the context information?).
The above unclarity discussions of the claim 1 are similarly applied to claims 14 & 17-20

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (US 2010/0081375 A1).
Examiner carefully notes that the entire teachings of the Rosenblatt reference are relied on for this rejection; the applicant should carefully consider the entire teachings of the Rosenblatt reference to better understand the following rejection & the examiner’s position & interpretation of the claimed recitations and the teachings of the Rosenblatt reference.
Examiner also notes that the majority of the Rosenblatt teachings are directed to a lot of different types of data/information being exchanged or communicated between the devices (92 & 94) of figure 7; in addition, the figures 10-81 and accompanying descriptive teachings further discloses a lot of varieties of communication of data/information types with functionally equivalent teachings of the recited claimed invention. Therefore, the applicant should carefully consider the entire teachings of communications between the “controlling” and “controllable” devices described in the figures 7-81 with accompanying descriptions.
The Rosenblatt reference basically functionally equivalent limitations of the claimed invention as follows:
CLAIMS 1-23	Rosenblatt (figures 7-12 & 32-35 with specification description)
1.    A method, comprising: 
features of figure 7
connecting, by a terminal, to a peripheral;
Features of figure 7, connecting by (92) to (94); where (92) & (94) can be either perform respective functions of the terminal or the peripheral
wherein the peripheral has been preconfigured with the terminal, and the terminal connects to the peripheral
Features of figures 2 & 3 with [0115] & [0119], (34) of figures 2 and 3 where it teaches “NFC interface 34 may permit near field communication between the computer 62 and other NCF enabled electronic devices 10, such as the handled device 40”
based on a passive detection that the peripheral is within a communication distance of the terminal
Inherent features of NFC communication well-known in the industry/art. The examiner notes that the NFC is a passive communication protocol
in response to a determination that the peripheral is connected to the terminal obtaining, by the terminal, information corresponding to the peripheral; 
Features of figure 7, 10-11, (130); also the features of figures 2 & 3 with [0115] & [0119], (34) of figures 2 and 3 where it teaches “NFC interface 34 may permit near field communication between the computer 62 and other NCF enabled electronic devices 10, such as the handled device 40”. The examiner notes that the NFC communication protocol performs the claimed function; in addition, the Bluetooth communication of the device (40 & 46) also inherently teaches the well-known function.
context information/context tag
Features of figures 8-12 & 33-35, (462-500) with accompanying description; [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
pre-stored mapping of peripherals
Features of figures 8-12 & 33-35, (462-500) with accompanying description; more specifically, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
determining, by the terminal, context information, wherein; the context information is determined based at least on the information corresponding to the peripheral, a connection status of a connection between the terminal and the peripheral, and on a pre-stored mapping of peripherals to information pertaining to one or more contexts; and
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
performing, by the terminal, one or more operations based at least in part on the context information.
 Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description where any and all possible operations that can be performed between communicating devices 92 & 94

2.    The method of claim 1, wherein the information pertaining to the context that is mapped to the peripheral comprises one or more context tags.
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]

3.    The method of claim 2, wherein; the pre-stored mapping of peripherals to information pertaining to the one or more contexts corresponds to a mapping of one or more predefined context tags to one or more predefined peripherals; and 
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices”; the examiner notes that the claimed “at least a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
the determining, by the terminal, the context information based on the information corresponding to the peripheral and the connection status of the connection between the terminal and the peripheral comprises: determining that the connection status indicates that the terminal is connected to the peripheral; and
Features of figures 7-12:(93,130-170) & 32-35:(462-500) with accompanying description; where the teachings of NFC connection interactions described in the accompanying description
in response to determining that the connection status indicates that the terminal is connected to the peripheral, querying the mapping of one or more predefined context tags to one or more predefined peripherals, and obtaining the one or more context tags corresponding to the peripheral to which the terminal is connected.
 Features of figures 7-12:(93,130-170) & 32-35:(462-500) with accompanying description; where the teachings of NFC connection interactions described in the accompanying description

4.    The method of claim 2, wherein the one or more context tags describe an operating environment of the peripheral.
 Features of figures 8-12 & 33-35, (462-500) with accompanying description; [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]

5.    The method of claim 2, wherein the context information comprises context descriptive information that comprises at least one of the one or more context tags corresponding to the peripheral device.
 Features of figures 7-12 & 33-35, (462-500) with accompanying description; [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]

6.    The method of claim 5, further comprising: broadcasting the context descriptive information to one or more applications on the terminal.
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]

7.    The method of claim 1, wherein the connecting to the peripheral comprises: the terminal connecting to the peripheral via a Bluetooth channel; or the terminal connecting to the peripheral via a local area network channel; or the terminal connecting to the peripheral via near-field communication (NFC) technology; or the terminal connecting to the peripheral via a WiFi direct technology; or the terminal connecting to the peripheral via an infrared connection.
 Features of figure 7, connecting by (92) to (94) using (93, 98,100) with accompanying description

8.    The method of claim 1, further comprising: storing the pre-stored mapping of peripherals to information pertaining to one or more contexts, comprising: communicating a request to the peripheral to return a context tag set up to correspond to the peripheral; or obtaining a connection identifier (ID) for the peripheral and obtaining a context tag set up locally to correspond to the connection ID for the peripheral.
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]


Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]

10.    The method of claim 9, wherein the set of context tags is obtained from a server or configured according to user input.
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]

11.    The method of claim 1, wherein the information pertaining to one or more contexts that is mapped to the peripheral comprises one or more context tags, and the determining of the context information comprises: using the connection status of the connection between the terminal and the peripheral as a basis to generate context descriptive information corresponding to the one or more context tags, the context descriptive information at least comprising: at least one of the one or more context tags and peripheral connection status.
Features of figures 7-12:(93,130-170) & 32-35:(462-500) with accompanying description; where the teachings of NFC connection interactions described in the accompanying description; [0155] teaches “Device List …a list of controllable devices”; the examiner notes that the claimed “at least on” are anticipated and/or obvious a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]


12.    The method of claim 1, wherein the information corresponding to the peripheral comprises one or more context tags, and the determining the context information comprises inferring current user behavior based at least in part on the connection status of the connection between the terminal and the peripheral, and using the current user behavior as a basis to generate context descriptive information corresponding to the one or more context tags, the context descriptive information at least comprising: at least one of the one or more context tags and the current user behavior.
Features of figures 7-12:(93,130-170) & 32-35:(462-500) with accompanying description); see also figures 18-28 with accompanying descriptions; see also figure 44-45 with accompanying descriptions

13.    The method of claim 1, further comprising: broadcasting context descriptive information to one or more applications on the terminal, wherein the context descriptive information is generated based at least in part on the context information, wherein the performing the one or more operations based at least in part on the context information comprises obtaining service information provided as feedback by at least one application based at least in part on the context descriptive information, and providing the service information to a user.
Features of figures 7-12:(93,130-170) & 32-35:(462-500) with accompanying description); see also figures 18-28 with accompanying descriptions; see also figure 44-45 with accompanying descriptions

14.    A method, further comprising: context descriptive/context tags information
Features of figures 8-12 & 33-35, (462-500) with accompanying description; [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]

Features of figure 7, 10-11, (130); also the features of figures 2 & 3 with [0115] & [0119], (34) of figures 2 and 3 where it teaches “NFC interface 34 may permit near field communication between the computer 62 and other NCF enabled electronic devices 10, such as the handled device 40”. The examiner notes that the NFC communication protocol performs the claimed function; in addition, the Bluetooth communication of the device (40 & 46) also inherently teaches the well-known function.
the peripheral having been preconfigured with the terminal, and the terminal connecting to the peripheral based on a passive detection that the peripheral is within a communication distance of the terminal;
Features of figures 2 & 3 with [0115] & [0119], (34) of figures 2 and 3 where it teaches “NFC interface 34 may permit near field communication between the computer 62 and other NCF enabled electronic devices 10, such as the handled device 40”; moreover, Inherent features of NFC communication well-known in the industry/art. The examiner notes that the NFC is a passive communication protocol
the broadcast context descriptive information being generated based at least in part on one or more context tags; the one or more context tags set up to correspond to the peripheral and a connection status of a connection between the terminal and the peripheral; and 
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
the one or more context tags are determined based at least in part on a pre-stored mapping of peripherals to information pertaining to one or more contexts; and providing, by the application, service information based at least in part on the broadcast context descriptive information.
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]

15.   The method of claim 14, wherein the providing the service information comprises: 
providing the service information directly to a user based on the broadcast context descriptive information; or
Features of figures 7-12:(130-170) & 32-35:(462-500) with accompanying description); see also figures 18-28 with accompanying descriptions
communicating the service information to a notification center on the terminal, wherein the notification center presenting the service information to a user at a set time or in response to a preset input.
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; see also figures 18-28 with accompanying descriptions

16.    The method of claim 14, wherein the connection status of the connection between the terminal and the peripheral comprises an indication of an established connection between the terminal and the peripheral.
Features of figures 7-12:(93,130-170) & 32-35:(462-500) with accompanying description; where the teachings of NFC connection interactions described in the accompanying description

17.    A terminal, comprising:
 Features of figures 1 & 7, (1, 92)
one or more processors configured to: connect to a peripheral;
 Features of figures 1 & 7, connecting by (92) to (94)
wherein the peripheral has been preconfigured with the terminal, and 
Features of figures 2 & 3 with [0115] & [0119], (34) of figures 2 and 3 where it teaches “NFC interface 34 may permit near field communication between the computer 62 and other NCF enabled electronic devices 10, such as the handled device 40”
the terminal connects to the peripheral based on a passive detection that the peripheral is within a communication distance of the terminal;
Inherent features of NFC communication well-known in the industry/art. The examiner notes that the NFC is a passive communication protocol
In response to a determination that the peripheral is connected to the terminal, obtain information corresponding to the peripheral;
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
context information
Features of figures 8-12 & 33-35, (462-500) with accompanying description; [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
pre-stored mapping of peripherals
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
determine context information, wherein the context information being determined based on the information corresponding to the peripheral and a connection status of a connection between the terminal and the peripheral; and
 Features of figures 33-35, (462-500)
the context information is determined based at least in part on a pre-stored mapping of peripherals to information pertaining to one or more contexts; and perform one or more operations based at least in part on the context information; and
 Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
one or more memories coupled to the one or more processors, configured to provide the one or more processors with instructions.
Features of figures 1, 32-35, (10, 462-500); see also figures 18-28 with accompanying descriptions

18.    A terminal, comprising: one or more processors configured to:
 Features of figures 1 & 7, (1, 92)
receive, by an application on the terminal, broadcast context descriptive information, wherein; the broadcast context descriptive information is generated in response to the terminal connecting to a peripheral;
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
context descriptive information
 Features of figures 8-12 & 33-35, (462-500) with accompanying description; [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
the broadcast context descriptive information is generated in response to a determination that the terminal connects to a peripheral, 
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
the peripheral having been preconfigured with the terminal, and 
Features of figures 2 & 3 with [0115] & [0119], (34) of figures 2 and 3 where it teaches “NFC interface 34 may permit near field communication between the computer 62 and other NCF enabled electronic devices 10, such as the handled device 40”
the terminal connecting to the peripheral based on a passive detection that the peripheral is within a communication distance of the terminal; 
Inherent features of NFC communication well-known in the industry/art. The examiner notes that the NFC is a passive communication protocol
the broadcast context descriptive information is generated based at least in part on one or more contest tags;
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
the one or more context tags are set up to correspond to the peripheral and to a connection status of a connection between the terminal and the peripheral; and
 Features of figures 7-12:(93,130-170) & 32-35:(462-500) with accompanying description; where the teachings of NFC connection interactions described in the accompanying description
the one or more context tags are determined based at least in part on a pre-stored mapping of peripherals to information pertaining to one or more contexts; and provide, by the application, service information based at least in part on broadcast the context descriptive information; and
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]one or more memories coupled to the one or more processors, configured to provide the one or more processors with instructions.
19.    A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: connecting, by a terminal, to a peripheral, wherein the peripheral has been preconfigured with the terminal, and the terminal connects to the peripheral based on a passive detection that the peripheral is within a communication distance of the terminal; in response to a determination that the peripheral is connected to the terminal, obtaining, by the terminal information corresponding to the peripheral; determining, by the terminal, context information based on the information, the context information is determined based on at least in part on information corresponding to the peripheral, a connection status of a connection between the terminal and the peripheral, and on a pre-stored mapping of peripherals to information pertaining to one or more contexts; and performing, by the terminal, one or more operations based at least in part on the context information.
The teachings of the claim 1 are similarly applied.

20. A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: receiving, by an application on a terminal, broadcast context descriptive information wherein: the broadcast context descriptive information is generated in response to a determination that the terminal connects to a peripheral, the peripheral having been preconfigured with the terminal, and the terminal connecting to the peripheral based on a passive detection that the peripheral is within a communication distance of the terminal; the broadcast context descriptive information being generated based at least in part on one or more context tags, the one or more context tags are set up to correspond to the peripheral  and a connection status of a connection between the terminal and the peripheral and on a per-stored mapping of peripherals to information pertaining to one or more context; and providing, by the application, service information based at least in part on the broadcast context descriptive information.
The teachings of the claim 18 are similarly applied.

21. 	The method of claim 1, wherein the  one or more operations performed based at least in part on the context information include a control operation for controlling one or more smart home appliances.
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices 94 for which the handheld device 40 has software capabilities to control…to control another controllable deice 94”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings & the Device Lists are stored & previously stored for controllable devices, and the previously stored controllable devices can be controlled without further user inputs; moreover, [0148] teaches “provide information a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]; the examiner also notes that specific types of controlled devices such as home appliances are functionally equivalent from the above teachings of the controlled/communications devices (92, 94)
22.    (New) The method of claim 21, wherein the one or more smart home appliances are different from the peripheral.
 Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices 94 for which the handheld device 40 has software capabilities to control…to control another controllable deice 94”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings & the Device Lists are stored & previously stored for controllable devices, and the previously stored controllable devices can be controlled without further user inputs; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]; the examiner also notes that specific types of controlled devices such as home appliances are functionally equivalent from the above teachings of the controlled/communications devices (92, 94)

23.    (New) The method of claim 1, wherein:
the context information is generated and mapped to the peripheral based on historical user behavior; and
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices 94 for which the handheld device 40 has software capabilities to control…to control another controllable deice 94”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings & the Device Lists are stored & previously stored for controllable devices ; moreover, [0148] teaches “provide information identifying the type a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]
the one or more operations are performed in response to the terminal connecting to the peripheral and without a specific user input to control the peripheral that is input after the current connection between terminal and the peripheral.
Features of figures 8-12:(130-170) & 32-35:(462-500) with accompanying description; [0155] teaches “Device List …a list of controllable devices 94 for which the handheld device 40 has software capabilities to control…to control another controllable deice 94”; the examiner notes that the claimed “at least on” are anticipated and/or obvious by the above teachings & the Device Lists are stored & previously stored for controllable devices, and the previously stored controllable devices can be controlled without further user inputs; moreover, [0148] teaches “provide information identifying the type of device, an internet protocol (IP) address of the controllable device 94, a location where a control software plug-in for controlling the controllable device 94, a location where a control software plug-in for controlling the controllable device 94”; in addition, [0150] also teaches “control information …identifying the type of device…a location where a control software plug-in for controlling the controllable device 94 may be obtained [emphasis added]

Examiner notes that, as reasonably broadly interpreted by the examiner, the Rosenblatt reference does teach all of the functionally equivalent teachings of the recited claimed limitations without expressly disclose the exactly identical information/data exchanged/communicated between the communicating devices (i.e., the terminal & the peripheral); however, such not expressly disclosed limitations are well-known common knowledge and/or practice in the art of communication.  In addition, the specific types and contents of exchanged or communicated information are commonly and inherently varies from systems to systems and applications to applications, without having inventive concept to one .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.